Donald L. Corbin, Chief Judge, dissenting. I dissent from the majority opinion. I find that there is not substantial evidence in the record to support the Board’s finding that Mr. Calvin voluntarily left his employment without good cause connected to the work. My review of the record convinces me that the circumstances surrounding appellant’s decision to quit his job constitute good cause pursuant to Arkansas Code Annotated Section 11-10-513 (1987). Appellant was assistant manager of Markham Inn for 22 years performing all managerial duties commensurate with that position until the Inn hired the management firm. By appellant’s unrebutted testimony, he booked conventions and meetings, performed all ordering and auditing duties, worked the front desk, made bank deposits, and filled in for absent employees. As a manager, appellant was on call 24 hours a day, 7 days a week. Because the Inn had been experiencing financial difficulties, appellant testified that he would fill-in on weekends performing whatever duties required to efficiently run the Inn such as emptying trash, since the maintenance man only worked Monday through Friday. Under the new management, appellant’s office was taken away from him, as well as all of the managerial duties he had performed for 22 years. Under the new management, appellant was relegated to performing all the quasi-janitorial, maintenance duties, and was expected to work 7 days per week. Appellant’s testimony reveals that management did not ask him to resign but he attempted numerous times to discuss this situation with the management because he felt that he was being forced to leave his position. His attempts to clarify his job standing were unsuccessful because management refused to answer his questions or set out his definite job duties for the future. The Board’s decision is predicated upon the finding that appellant “quit his job because he did not know what his job responsibilities would be under the new manager.” The Board does concede, however, that appellant was required under the new management to perform duties he had never performed before such as yard work, housekeeping, and driving the van. It also concedes that management “did not inform him [appellant] of his job duties or his work schedule after inquiries were made by the claimant [appellant].” Here, although the Board made its decision after stating that it considered certain factors, including appellant’s prior training and experience, I cannot agree that it did so. This employee was demoted from a long-standing management position to that of “flunky.” Upon the facts of this case, I believe that the circumstances would impel the average able-bodied qualified worker to give up his employment in good faith and that he took appropriate steps to prevent the mistreatment from continuing. There is no substantial evidence in the record to indicate that appellant’s action was not justifiable; therefore, I would reverse. Precedent establishes good cause to quit in situations similar to the present case. See e.g., The Ladish Co. v. Breashears, 263 Ark. 48, 563 S.W.2d 419 (1978); Barker v. Stiles, 9 Ark. App. 273, 658 S.W.2d 416 (1983). For the reasons stated above, I dissent from the majority decision. Jennings, J., joins in this dissent.